DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, allowability is based in part with the prior art of record not teaching or suggesting a current sensor comprising, amongst other features, a first soft magnetic body that s provided between the magneto-resistive effect element and the current line, the first soft magnetic body has a first portion that extends parallel to the substrate and that shields the magneto-resistive effect element from the current line, the first soft magnetic body has a second portion that extends toward the substrate from at least one edge of the first portion with regard to the magnetization detecting direction and the current sensor further comprises a lead layer, which is connected to the magneto- resistive effect element and extends parallel to the substrate, and the second portion terminates between the first portion and the lead layer.
Regarding dependent claims 5-6, and 8-10, allowability is based on their dependencies from independent claim 1.
Regarding independent claim 7, allowability is based in part with the prior art of record not showing or teaching a current sensor comprising, amongst other features, a first soft magnetic body that is opposite to the current line with the magneto-resistive effect element 
Regarding independent claim 11, allowability is based in part with the prior art of record not showing or teaching a current sensor comprising, amongst other features, first magnetic field intensity adjusting means that attenuates the signal magnetic field that is applied to the magneto-resistive effect element and that increases the cancelling magnetic field that is applied to the magneto-resistive effect element, the first magnetic field intensity adjusting means has a first portion that extends parallel to the substrate and that shields the magneto-resistive effect element from the current line, and the first magnetic field intensity adjusting means has a second portion that extends toward the substrate from at least one edge of the first portion with regard to the magnetization detecting direction and the current sensor further comprises a lead layer, which is connected to the magneto-resistive effect element and extends parallel to the substrate, and the second portion terminates between the first portion and the lead layer.
Regarding dependent claim 12, allowability is based on its dependency from independent claim 11.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858